  Case 3:21-cv-01084-PAD Document 22 Filed 04/30/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

  ELIZABETH PLAZA-RODRIGUEZ,
             ET AL.

                  Plaintiffs,
                                                           CIVIL NO. 21-1084 (PAD)
                      v.

    PHARMA-BIO SERV., INC, AND
    PHARMA-BIO SERV. PR, INC.,

                 Defendants.


                                           JUDGMENT

       In accordance with Order issued today (Docket No. 21), the court hereby enters judgment

dismissing plaintiffs’ claims with prejudice.

       This case is now closed for statistical purposes.

       SO ORDERED.

       In San Juan, Puerto Rico, this 30th day of April, 2021.

                                                       s/Pedro A. Delgado-Hernández
                                                       PEDRO A. DELGADO-HERNÁNDEZ
                                                       United States District Judge
